DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the nonvolatile memory device is configured to store s-bit (s is an integer greater than or equal to 1) data in each of the memory cells when the data processing system is not activated, wherein the nonvolatile memory device is configured to store t-bit (t is an integer greater than or equal to 2) data in each of the memory cells when the data processing system is activated, wherein when power is not supplied to the data processing system the data processing system is not activated, and wherein when the power is supplied to the data processing system the data processing system is activated, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the second memory device is configured to store s-bit (s is an integer greater than or equal to 1) data in each of the memory cells when the data processing system is not activated, wherein the second memory device is configured to store t-bit (t is an integer greater than or equal to 2) data in each of the memory cells when the data processing system is activated, wherein when power is not supplied to the data processing system the data processing system is not activated, and wherein when the power is supplied to the data processing system the data processing system is activated, in combination with other recited limitations in claim 4.
s-bit (s is an integer greater than or equal to 1) data in each of the memory cells when the data processing system is not activated, wherein the nonvolatile memory device is configured to store t-bit (t is an integer greater than or equal to 2) data in each of the memory cells when the data processing system is activated, wherein when power is not supplied to the data processing system the data processing system is not activated, and wherein when the power is supplied to the data processing system the data processing system is activated, in combination with other recited limitations in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Golov, U.S. Publication No. 2020/0117599 A1, discloses In one embodiment, the volatile memory stores system memory used by a processing device when executing one or more applications, and the first data resides in the system memory, the method further comprising: in response to initiating the hibernation process, instructing, by the processing device, a direct memory access controller to copy the first data 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Farley Abad/Primary Examiner, Art Unit 2181